Citation Nr: 0603019	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left (minor) hand, currently evaluated 
as 30 percent disabling.

2.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the right (major) hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  His numerous service awards and decorations 
include the Combat Infantryman Badge, the Purple Heart Medal, 
and the Distinguished Unit Badge.

The instant appeal arose from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Winston-Salem, North Carolina, which denied claims 
for increased ratings for residuals of shell fragment wounds 
of the left hand and a right hand scar.

In December 2005, a Board of Veterans' Appeals (Board) 
hearing was held before the undersigned, sitting at Winston-
Salem, North Carolina, who is making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.

During the December 2005 hearing, the appellant raised a 
claim for an increased rating for his service-connected 
residuals of shell fragment wounds of the right arm, 
currently characterized as a noncompensable scar of the right 
arm.  The Board notes that the recent January 2005 VA 
examination report noted a three and one-half inch scar of 
the right forearm with involvement of the subcutaneous 
tissue.  Since this issue has not been developed by the RO, 
it is referred to the RO for appropriate action.  The issue 
is not inextricably intertwined with the issue on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).




FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wounds of 
the left hand are currently manifested by complaints of pain 
and cold sensations in the fingers with the occasional 
metallic fragment working its way through the skin; X-rays 
showing retained foreign bodies in all digits except the 
thumb; grip strength forty percent of normal with increased 
pain in damp weather and with excessive use; amputation of 
the index finger just distal to the distal metatarsal 
phalangeal joint; a medially inverted distal phalangeal joint 
of the middle finger with traumatic arthritis, flaccidity of 
the joint and no active movement possible; a scar of the ring 
finger; a one inch subcutaneous scar of the little finger 
with medical inversion of the proximal metatarsal phalangeal 
joint and limitation of motion to 70 degrees flexion.

2.  The veteran's service-connected right hand scars are 
currently manifested by complaints of pain and itching with 
the occasional metallic fragment working its way through the 
skin; discoloration of the skin above the middle, index, and 
ring fingers and the top of the hand but are asymptomatic on 
examination without evidence of pain on examination or 
evidence of infection or other abnormality.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, to 40 percent, for 
service-connected residuals of shell fragment wounds of the 
left (minor) hand are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5217 (2005).

2.  The criteria for an increased rating, to 10 percent, for 
service-connected residuals of shell fragment wounds of the 
right hand have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.73, Diagnostic Code 5309 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that an increased disability rating is 
warranted for his service-connected residuals of shell 
fragment wounds of the hands.  Having carefully reviewed all 
the evidence of record in light of the applicable law, the 
Board has determined that this claims will be granted because 
the evidence is at least in equipoise.  

The Board notes at the outset that the veteran's injuries 
were sustained as a result of his heroism against enemy 
action during World War II.  Service medical records and his 
testimony reveal that on September 23, 1944 in Holland, a 
rifle grenade exploded very near him, with fragments severing 
the distal phalanx of the left index finger and striking the 
distal phalanx of the left middle finger, causing a compound, 
comminuted fracture of the middle phalanx.  The left ring and 
little fingers were also involved.  Numerous metallic foreign 
bodies were found in all the fingers and the dorsum of the 
left hand on X-rays.  Amputation of the left index finger was 
performed by a medical officer in Holland, and the veteran 
was hospitalized for treatment at various military medical 
facilities until he was returned to duty in October 1945.

During the same combat incident, service medical records show 
that the right hand was grazed by machine gun fire.  The 
right little finger sustained a comminuted fracture.  X-rays 
of the right hand revealed retained foreign bodies in the 
thumb, ring, and little finger, and it was noted that the 
fragments in the ring finger were in the bone.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making a disability evaluation. 38 C.F.R. § 4.1 (2005).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned, if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.3 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Residuals of shell fragment wounds of the left (minor) hand 

The notes preceding Diagnostic Code 5216 state that "[w]hen 
two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e. amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher 
level."  38 C.F.R. § 4.71a.

The veteran's left hand disability has been characterized as 
residuals of shell fragment wounds of the left hand with 
multiple retained foreign bodies with amputation to mid 
phalanx proximal portion, index finger, traumatic arthritis, 
long finger, and scars of ring finger.  That disability is 
currently rated 30 percent disabling under Diagnostic Code 
5218 for unfavorable ankylosis of three digits of one hand.  
38 C.F.R. § 4.71a. 

The veteran testified that he experiences pain and cold 
sensations in the fingers of the left hand and that a 
metallic fragment occasionally works its way through the 
skin.  The Board has relied on the veteran's competent, 
credible, probative testimony in evaluating his claim.

January 2005 VA examination reports assessed grip strength 
forty percent of normal with increased pain in damp weather 
and with excessive use.  It noted amputation of the index 
finger just distal to the distal metatarsal phalangeal joint 
and an inability to touch the palm with that finger.  With 
regard to the middle finger, there was a medially inverted, 
flaccid, distal phalangeal joint.  No active movement was 
possible, so again, there was an inability to touch the palm 
with that finger.  The ring finger had a scar.  The little 
finger had a one inch subcutaneous scar with medical 
inversion of the proximal metatarsal phalangeal joint and 
limitation of motion to 70 degrees flexion.  Recent VA 
treatment records include X-rays showing retained foreign 
bodies in the left hand.

As the evidence reveals that the veteran's left hand 
disability is significant and involves all fingers except the 
thumb, the Board finds that the veteran's left hand 
disability is more appropriately rated under Diagnostic Code 
5217 for unfavorable ankylosis of four digits of one hand.  
38 C.F.R. § 4.71a.  All the fingers are scarred with retained 
foreign bodies and three have significant limitation of 
motion, including one finger with a joint which has lost all 
function and the amputation of the distal portion of another.  
Under Diagnostic Code 5217, unfavorable ankylosis of four 
digits of one hand where the thumb is not one of the affected 
digits, warrants a 40 percent rating where the hand involved, 
as here, is the minor hand.  

The Board has also considered whether there is any other 
applicable Diagnostic Code that would provide the veteran 
with a higher evaluation for his left hand disability.  The 
Board notes that Diagnostic Code 5309, which applies to 
muscle group injuries of the intrinsic muscles of the hand, 
provides for the assignment of a rating based upon limitation 
of motion.  As the veteran's rating under Diagnostic Code 
5217 is a rating based upon limitation of motion (or lack of 
motion as evidenced by ankylosis), a higher rating would not 
be possible under Diagnostic Code 5309.  

The Board has considered the application of Diagnostic Code 
5125 for loss of use of the hand as that Diagnostic Code 
provides for a 60 percent rating.  However, as the medical 
evidence, namely the January 2005 VA examination report, 
stated that the veteran retained 40 percent of his grip 
strength in that hand and as that physician concluded that 
the loss of grip strength was his main functional deficit, 
the Board finds that sufficient use remains in the left hand 
such that application of Diagnostic Code 5125 for loss of use 
of the hand is not warranted.

Accordingly, the evidence is at least in equipoise that the 
veteran's left hand disability equates to a disability 
manifested by unfavorable ankylosis of four fingers, 
excluding the thumb.  For these reasons, an increased rating, 
to 40 percent but no higher, is warranted.

Residuals of shell fragment wounds of the right (major) hand

The veteran testified that he has a discolored scar that 
covers the top of his hand as well as his right index, 
middle, and ring fingers.  He reported that the scar itches 
and gets sore and that he occasionally pulls small metal 
fragments out of his right hand.  He also reported that his 
little finger does not bend fully.  The Board has relied on 
the veteran's competent, credible, probative testimony in 
evaluating his claim.

The veteran's right hand disability was characterized by the 
RO as a scar of the right hand and is rated noncompensably 
disabling under Diagnostic Code 7805, the generic Diagnostic 
Code for scars.  38 C.F.R. § 4.118.  Under Diagnostic Code 
7805, scars are to be rated according to limitation of 
function.  The medical evidence does not reveal that the 
veteran has significant limitation of function due to his 
right hand scar.  

The Board has also considered whether an increased evaluation 
would be in order under other relevant Diagnostic Codes.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).

Thus, the Board has considered the propriety of assigning a 
higher, or separate, rating under another Diagnostic Code.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability rating under other Diagnostic Codes pertaining 
scars and to muscle group injuries of the hands.

Diagnostic Codes 7801, 7802, 7803, and 7804 (2004), provide 
for the assignment of a 10 percent evaluation for scars that 
are deep and cause limited motion in an area exceeding six 
square inches; that cover an area of 144 square inches or 
greater even where superficial and without resulting 
limitation of motion; or that are superficial and unstable or 
painful on examination.  However, the medical evidence 
reveals that the right hand scars are not deep, they do not 
exceed six square inches, and they are not unstable or 
painful on examination.  The January 2005 VA examiner found 
that the right hand scars were asymptomatic.

The Board has also considered the application of Diagnostic 
Code 5309 for muscle injuries of the hand.  The Board notes 
that the veteran is also service-connected for a right little 
finger scar; however, as the right finger scar is rated as 
noncompensably disabling, and as the Board finds that a 10 
percent rating is warranted even without consideration of the 
right little finger scar, the Board does not find that rating 
the right hand residuals under Diagnostic Code 5309 amounts 
to pyramiding prohibited by 38 C.F.R. § 4.14.  

A note following that Diagnostic Code explains that the hand 
is so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc.  Diagnostic Code 5309 requires a 
minimum 10 percent rating and is rated according to 
limitation of motion.  38 C.F.R. § 4.73, Diagnostic Code 5309 
and Note (2005).  Here the Board finds that the evidence 
supports the minimum 10 percent rating under Diagnostic Code 
5309.  The medical evidence shows that the veteran sustained 
muscle injury in the right hand, including retained foreign 
bodies in the thumb, ring, and little finger, as well as 
fracture of the little finger and scarring of the hand.  This 
evidence, in combination with the veteran's reports of pain 
in the right hand with problems bending the right little 
finger equates with a 10 percent rating under Diagnostic Code 
5309.  

A higher rating is not warranted, including under Diagnostic 
Code 5309, as the recent medical evidence reveals that the 
veteran's shell fragment wounds of the right hand are 
essentially asymptomatic.  

Accordingly, the evidence is at least in equipoise that the 
veteran's right hand disability equates to minimum disability 
manifested by muscle injuries to the intrinsic muscles of the 
hand.  For these reasons, an increased rating, to 10 percent 
but no higher, is warranted.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in a December 2004 letter, VA 
informed the veteran that, if he provided information about 
the sources of evidence or information pertinent to the 
elements of the claim (including medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letters also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  The veteran 
replied in January 2005 correspondence that he was treated by 
two VA facilities for his disabilities, and those records 
were subsequently associated with the claims folder.  With 
respect to the fourth element of a valid notice, the letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.  The statement of the 
case informed him of the requirements for a higher rating for 
his service-connected disorders.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result an increased rating, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, and letters why the claims remain denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran has not identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  Several VA examinations with medical 
opinions were developed as to the claim on appeal.  Further 
examinations are not necessary in order to make a decision on 
that claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, the Board finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VA law and regulations.


ORDER

A claim for an increased rating for residuals of shell 
fragment wounds of the left (minor) hand is granted, to 40 
percent, subject to the laws and regulations governing the 
payment of monetary benefits.

A claim for an increased rating for residuals of shell 
fragment wounds of the right hand is granted, to 10 percent, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


